HALL, Judge.
Melody Beumel appeals her conviction of grand theft. She contends the trial court *1185erred in denying her motion to withdraw her plea. We agree and reverse.
At her plea hearing, Beumel did orally waive her right to counsel, but she did not execute a written waiver of representation as required by Florida Rule of Criminal Procedure 3.160(e). Perry v. State, 522 So.2d 564 (Fla. 5th DCA 1988), review denied, 531 So.2d 1355 (Fla.1988),
Accordingly, we reverse and remand with directions that Beumel be allowed to withdraw her plea.
Reversed and remanded.
FRANK, C.J., and RYDER, J., concur.